Citation Nr: 1031064	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  00-20 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.

[The issue of entitlement to payment or reimbursement for the 
cost of unauthorized private medical expenses incurred during 
hospitalization from April 3, 1999 to April 6, 1999 is the 
subject of a separate Board decision.]


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to October 1945.  
He died in September 1999.  The appellant was the surviving 
spouse of the Veteran.

This case came before the Board of Veterans' Appeals (the Board) 
on appeal of a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 

In May 2002, the Board denied entitlement to service connection 
for the cause of the Veteran's death.  The appellant appealed the 
Board's May 2002 denial of her claim to the United States Court 
of Appeals for Veterans Claims (the Court).  In a September 2003 
memorandum decision, the Court vacated the Board's decision and 
remanded this case to the Board.  The Secretary of VA appealed 
the Court's memorandum decision to the United States Court of 
Appeals for the Federal Circuit.  In a May 2004 Order, the 
Federal Circuit vacated the Court's September 2003 decision and 
remanded the matter for further proceedings consistent with its 
decision in Conway v. Principi, 353 F.3d 1366 (Fed. Cir. 2004).  
In a July 2004 memorandum decision, the Court vacated the Board's 
decision and remanded this case to the Board.  The Secretary of 
VA appealed the Court's July 2004 memorandum decision to the 
Federal Circuit.  In February 2008, the Federal affirmed the 
Court's July 2004 memorandum decision.  In November 2008, the 
Board remanded the claim for further development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1942 
to October 1945.  The appellant was the Veteran's widow.

2.  In August 2010, the Board learned that the appellant died in 
June 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the appellant.  38 C.F.R. § 20.1106 (2008).  The 
Board notes that a claim of entitlement to service connection for 
post-traumatic stress disorder for accrued benefits purposes is 
pending and that claim would have been remanded to the RO 
pursuant to Manlincon v. West, 12 Vet. App. 242 (1999) but for 
the death of the appellant.  The Board also notes that the 
appellant may have raised a claim of compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002).  These issues, 
however, are neither referred nor remanded in light of the 
appellant's death.

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  



ORDER

The appeal is dismissed.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


